Title: From Benjamin Franklin to Benjamin Webb, 22 April 1784
From: Franklin, Benjamin
To: Webb, Benjamin



Dear Sir
Passy, April 22d. 1784

I received your’s of the 15th. Instant, and the Memorial it inclosed. The account they give of your situation grieves me. I send you herewith a Bill for Ten Louis d’ors. I do not pretend to give such a Sum. I only lend it to you. When you shall return to your Country with a good Character, you cannot fail of getting into some Business that will in time enable you to pay all your Debts: In that Case, when you meet with another honest Man in similar Distress, you must pay me by lending this Sum to him; enjoyning him to discharge the Debt by a like operation when he shall be able and shall meet with such another opportunity.— I hope it may thus go thro’ many hands before it meets with a

Knave that will stop its Progress. This is a Trick of mine for doing a deal of good with a little money. I am not rich enough to afford much in good works and so am obliged to be cunning and make the most of a little.— With best wishes for the success of your Memorial and your future prosperity, I am, Dear Sir, Your most obdt. Servt.

B. F.
Please to present my affectionate Respects to Mr. & Madam Pigot.—
Mr. Benjn. Webb.

